

116 S519 IS: Plum Island Conservation Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 519IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Blumenthal (for himself, Mr. Murphy, Mr. Schumer, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend certain appropriations Acts to repeal the requirement directing the Administrator of
			 General Services to sell Federal property and assets that support the
			 operations of the Plum Island Animal Disease Center in Plum Island, New
			 York.
	
 1.Short titleThis Act may be cited as the Plum Island Conservation Act. 2.Repeal of requirement to sell certain Federal property in Plum Island, New York (a)Repeal of requirement in Public Law 110–329Section 540 of the Department of Homeland Security Appropriations Act, 2009 (division D of Public Law 110–329; 122 Stat. 3688) is repealed.
			(b)Repeal of
 requirement in Public Law 112–74Section 538 of the Department of Homeland Security Appropriations Act, 2012 (6 U.S.C. 190 note; division D of Public Law 112–74) is repealed.